FIRST AMENDMENT TO THE TRUST FOR PROFESSIONAL MANAGERS OPERATING EXPENSE LIMITATION AGREEMENT with BRIGHT ROCK CAPITAL MANAGEMENT, LLC THIS FIRST AMENDMENT dated as of June 28, 2011, to the Operating Expense Limitation Agreement, dated as of April 20, 2010 (the “Agreement”), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS (the “Trust”), on behalf of the series of the Trust as indicated on Schedule A to the Agreement, as may be amended from time to time (each, a “Fund,” and collectively, the “Funds”), and BRIGHT ROCK CAPITAL MANAGMENT, LLC (hereinafter called the “Adviser”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Adviser desire to amend the Agreement to revise the limit on operating expenses of each Fund, as set forth on Schedule A to the Agreement; and WHEREAS, the Agreement allows for the amendment of Schedule A to the Agreement by a written instrument executed by both parties; NOW, THEREFORE, the parties agree as follows: Schedule A of the Agreement is hereby superseded and replaced with Amended Schedule A attached hereto, for the sole purpose of revising the limit on operating expenses for each Fund. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS BRIGHT ROCK CAPITAL on behalf its series listed on Schedule A MANAGEMENT, LLC By:/s/ Joseph C. Neuberger By:/s/ David B. Smith Name:Joseph C. Neuberger Name:David B. Smith Title:President Title:Chief Investment Officer Amended Schedule A to the TRUST FOR PROFESSIONAL MANAGERS OPERATING EXPENSE LIMITATION AGREEMENT with BRIGHT ROCK CAPITAL MANAGMENT, LLC Series and Class of Trust for Professional Managers Operating Expense Limitation as a Percentage of Average Daily Net Assets Bright Rock Mid Cap Growth Fund – Institutional Class Shares 1.25% Bright Rock Mid Cap Growth Fund – Investor Class Shares 1.50% Bright Rock Quality Large Cap Fund – Institutional Class Shares 1.25% Bright Rock Quality Large Cap Fund – Investor Class Shares 1.50% 2
